 1 McGREGOR W. SCOTT
   United States Attorney
 2 ROBIN TUBESING
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8
                                     IN THE UNITED STATES DISTRICT COURT
 9
                                          EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:08-CR-00299-TLN

12                                    Plaintiff,
                                                          AMENDED STIPULATION RE RESTITUTION;
13           v.                                           ORDER

14   LIN M. BARTEE and
     CHRISTINE J. WENGER-BARTEE,
15
                                      Defendants.
16

17

18           On August 12, 2019, this court granted a Stipulation re Restitution and Order (“Stipulation”,

19 ECF No. 67). The purpose of the Stipulation was to reconcile $150.00 in surplus funds that is being held

20 by the Clerk of the Court for the Eastern District of California Bankruptcy Court (“Bankruptcy Court

21 Clerk”) after full restitution was made to the victim, the bankruptcy estate. Additionally, $554.86 in

22 surplus funds are being held by the Clerk of the Court for the United States District Court, Eastern

23 District (“District Court Clerk”).

24           Because the only victim, the bankruptcy estate, has been made whole, all surplus funds held by

25 both the Bankruptcy Court Clerk and the District Court Clerk should be returned to Lin M. Bartee and

26 Christine J. Wenger-Bartee (“the Bartees”); a total of $704.86. The Stipulation (ECF No. 67) did not

27 fully remedy the issue of disposition of the surplus funds and reconciling the records. Therefore, the

28 parties seek an order approving the following amendments to the Stipulation:

     Amended Stipulation re Restitution               1
 1           1.       The $150.00 currently being held by the Bankruptcy Court Clerk shall be sent to the

 2 District Court Clerk, and that the $150.00 should not be applied towards restitution.

 3           2.       The District Court Clerk shall refund the $150.00 in addition to the $554.86, for a total

 4 refund of $704.86, to the Bartees.

 5           3.       To reconcile the refund of surplus payments with the actual amount of restitution paid, all

 6 records should reflect that the total restitution paid by the Bartees is $3,650.00; and

 7           4.       All records should reflect that the restitution amount is $3,650.00, rather than the original

 8 Judgment amount of $239,472.00; the $3,650.00 represents the total amount the Bartees paid to the

 9 District Court Clerk, making the victim whole.

10           Accordingly, the Parties request that the Court sign the proposed order below so that the

11 bankruptcy court and the U.S. Attorney’s Office can reconcile and close their files.

12
                                                            Respectfully submitted,
13

14 FOR THE UNITED STATES:                                   McGREGOR W. SCOTT
                                                            United States Attorney
15
     Dated: August 29, 2019                                 By: /s/ Robin Tubesing
16                                                          ROBIN TUBESING
                                                            Assistant United States Attorney
17

18
     FOR CHAPTER 7 TRUSTEE:                                 DESMOND NOLAN LIVAICH & CUNNINGHAM
19

20 Dated: August 29, 2019                                   By: /s/ J. Russell Cunningham
                                                            J. RUSSELL CUNNINGHAM
21                                                          Attorney for Chapter 7 Trustee, J. Michael Hopper
22

23

24

25

26

27

28

     Amended Stipulation re Restitution                 2
 1                                                    ORDER

 2           The Court, having reviewed the court files and the Parties’ Amended Stipulation re Restitution,

 3 and good cause appearing therefrom, hereby GRANTS the Amended Stipulation. Accordingly, IT IS

 4 ORDERED that:

 5           1.       The $150.00 currently being held by the Bankruptcy Court Clerk shall be sent to the

 6 District Court Clerk, and that the $150.00 should not be applied towards restitution.

 7           2.       The District Court Clerk shall refund the $150.00 in addition to the $554.86, for a total

 8 refund of $704.86, to the Bartees.

 9           3.       To reconcile the refund of surplus payments with the actual amount of restitution paid, all

10 records should reflect that the total restitution paid by the Bartees is $3,650.00; and

11           4.       All records should reflect that the restitution amount is $3,650.00, rather than the original

12 Judgment amount of $239,472.00; the $3,650.00 represents the total amount the Bartees paid to the

13 District Court Clerk, making the victim whole.

14

15 IT IS SO ORDERED.

16
     Dated: August 29, 2019
17                                                                  Troy L. Nunley
                                                                    United States District Judge
18

19

20

21

22

23

24

25

26

27

28

     Amended Stipulation re Restitution                 3
